         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


GERARDO MARTINEZ,                                   §
                                                    §
                    Plaintiff,                      §              SA-20-CV-00869-ESC
                                                    §
vs.                                                 §
                                                    §
ANDREW M. SAUL, COMMISSIONER                        §
OF THE SOCIAL SECURITY                              §
ADMINISTRATION;                                     §
                                                    §
                    Defendant.                      §

                                            ORDER

        This order concerns Plaintiff’s request for review of the administrative denial of his

application for a period of disability and disability insurance benefits (“DIB”) under Title II and

an application for social security income (“SSI”) under Title XVI.         42 U.S.C. §§ 405(g),

1383(c)(3). On May 20, 2021, the parties appeared through counsel before the Court for oral

argument on the issues raised in this case. After considering Plaintiff’s Opening Brief [#14],

Defendant’s Brief in Support of the Commissioner’s Decision [#15], the transcript (“Tr.”) of the

SSA proceedings [#10], the other pleadings on file, the applicable case authority and relevant

statutory and regulatory provisions, the parties’ oral arguments at the Court’s hearing, and the

entire record in this matter, the Court concludes that substantial evidence supports the

Commissioner’s decision finding Plaintiff not disabled and that no reversible legal error was

committed during the proceedings. The Court will therefore affirm the Commissioner’s decision

finding Plaintiff not disabled.

                                         I. Jurisdiction

       This Court has jurisdiction to review a decision of the Social Security Administration

pursuant to 42 U.S.C. § 405(g). The undersigned has authority to enter this Order pursuant to 28

                                                1
           Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 2 of 13




U.S.C. § 636(c)(1), as all parties have consented to the jurisdiction of a United States Magistrate

Judge [#9, #12, #13].

                                      II. Legal Standards

       In reviewing the denial of benefits, the Court is limited to a determination of whether the

Commissioner, through the ALJ’s decision,1 applied the proper legal standards and whether the

Commissioner’s decision is supported by substantial evidence. Martinez v. Chater, 64 F.3d 172,

173 (5th Cir. 1995); 42 U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence is more than a

scintilla, less than preponderance, and is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Villa v. Sullivan, 895 F.2d 1019, 1021–22 (5th Cir. 1990)

(quoting Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983)). The Court may not reweigh the

evidence or substitute its judgment for that of the Commissioner. Newton v. Apfel, 209 F.3d 448,

452 (5th Cir. 2000).      Conflicts in the evidence and credibility assessments are for the

Commissioner, not the court, to resolve.      Id.   While substantial deference is afforded the

Commissioner’s factual findings, the Commissioner’s legal conclusions, and claims of procedural

error, are reviewed de novo. See Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).

       In determining if a claimant is disabled, the Commissioner uses a sequential, five-step

approach, which considers whether: (1) the claimant is currently engaged in substantial gainful

activity, (2) he has a severe impairment, (3) the impairment meets the severity of an impairment

enumerated in the relevant regulations, (4) it prevents the claimant from performing past relevant

work, and (5) it prevents him from doing any relevant work. Garcia v. Berryhill, 880 F.3d 700,




       1
         In this case, because the Appeals Council declined to review the ALJ’s decision, the
decision of the ALJ constitutes the final decision of the Commissioner, and the ALJ’s factual
findings and legal conclusions are imputed to the Commissioner. See Higginbotham v. Barnhart,
405 F.3d 332, 336 (5th Cir. 2005); Harris v. Apfel, 209 F.3d 413, 414 (5th Cir. 2000).
                                                2
         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 3 of 13




704 (5th Cir. 2018). If the claimant gets past the first four stages, then the burden shifts to the

Commissioner on the fifth step to prove the claimant’s employability. Id. A finding that a claimant

is not disabled at any point in the five-step review is conclusive and terminates the analysis.

Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987); see also 20 C.F.R. § 404.1520(a)(4).

                                    III. Factual Background

       Plaintiff Gerardo Martinez filed his applications for DIB and SSI on November 1 and 6,

2017, respectively, alleging disability beginning November 15, 2014. (Tr. 240–55.) At the time

of his DIB and SSI applications, Plaintiff was a 52-year-old high school graduate with past relevant

work as a dump truck driver. (Tr. 240, 313.) The related medical conditions upon which Plaintiff

based his initial DIB and SSI applications were neuropathy, nerve damage to arms and hands, high

cholesterol, diabetes, and high blood pressure. (Tr. 312.) Plaintiff’s applications were denied

initially on March 7, 2018, and again upon reconsideration on July 10, 2018. (Tr. 93–132.)

       Following the denial of his claim, Plaintiff requested an administrative hearing. Plaintiff

and his attorney Brooke Glidden attended the administrative hearing before Administrative Law

Judge (“ALJ”) Mark M. Swayze on June 20, 2019. (Tr. 39–74.) Plaintiff and vocational expert

(“VE”) Phunda Yarbrough provided testimony at the hearing. (Id.)

       The ALJ issued an unfavorable decision on August 12, 2019. (Tr. 16–23.) The ALJ found

that Plaintiff met the insured-status requirements of the SSA and applied the five-step sequential

analysis required by SSA regulations. At step one of the analysis, the ALJ found that Plaintiff has

not engaged in substantial gainful activity since November 15, 2014, the alleged disability onset

date. (Tr. 18.) At step two, the ALJ found Plaintiff to have the severe impairments of obesity,

diabetes mellitus, peripheral neuropathy, and carpal tunnel syndrome. (Tr. 18–19.) At step three,

the ALJ found that Plaintiff’s impairments did not meet or medically equal the severity of one of



                                                 3
         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 4 of 13




the listed impairments in the applicable Social Security regulations so as to render Plaintiff

presumptively disabled. (Tr. 19–20.)

       Before reaching step four of the analysis, the ALJ found Plaintiff retained the residual

functional capacity (“RFC”) to perform medium work, lifting/carrying 50 pounds occasionally and

25 pounds frequently, standing/walking six hours in an eight-hour day, sitting six hours in an eight-

hour day, and frequently handling and fingering bilaterally. (Tr. 20–22.) At step four, the ALJ

determined that Plaintiff is capable of performing his past relevant work as a dump truck driver.

(Tr. 22–23.) Accordingly, the ALJ determined that Plaintiff was not disabled for purposes of the

Act, and therefore not entitled to receive DIB or SSI. (Tr. 23.)

       Plaintiff requested review of the ALJ’s decision, but his request for review was denied by

the Appeals Council on May 27, 2020. (Tr. 1–6.) On July 30, 2020, Plaintiff filed the instant case,

seeking review of the administrative determination.

                                           IV. Analysis

       Plaintiff raises two interrelated points of error in this appeal, both of which challenge the

ALJ’s RFC determination. Plaintiff argues (1) the RFC is contrary to law and not supported by

substantial evidence because it relies entirely on lay analysis of medical records never reviewed

by an expert, and (2) the ALJ’s credibility assessment is defective because the ALJ failed to

consider the “other factors” required by the regulations, namely Plaintiff’s stellar work history.

       Plaintiff argues that his most significant work-related limitations stem from complications

and pain related to his diabetes, particularly in his arms and hands. Plaintiff testified that his

diabetes makes his arms and hands feel like a “tire tube” with air pumped into them, as if “they’re

going to burst.” (Tr. 56.) Plaintiff stated at the hearing that he has trouble lifting heavy items,

grasping things with his hands, or using his fingers for activities such as typing. (Tr. 59–60.)



                                                 4
         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 5 of 13




Plaintiff explained that if he holds even his cell phone to his ear for more than 30 seconds, he has

to switch hands because his extremities begin to go numb. (Tr. 59–60.) Plaintiff also testified to

a tear in his right ankle that limits his ability to walk more than a block at a time. (Tr. 59.)

       Plaintiff contends that the ALJ erred in several respects in evaluating Plaintiff’s self-

described symptoms and the medical records in determining Plaintiff’s RFC. Plaintiff argues that

the ALJ erred in concluding that Plaintiff’s description of the extent of his upper extremity

limitations was inconsistent with the medical records, in light of the fact that key medical evidence

documenting Plaintiff’s carpal tunnel diagnosis and the worsening of this condition did not become

part of the administrative record until after the latest review by the State Agency Medical

Consultants. According to Plaintiff, it was error for the ALJ to interpret these new medical records

based solely on his lay opinion without a corresponding review of the records by a medical

professional. Additionally, Plaintiff argues that the ALJ erred in concluding that Plaintiff’s right

ankle and leg impairment was not severe and did not result in any limitations. Finally, Plaintiff

contends that the ALJ’s failure to consider “other evidence” in assessing Plaintiff’s credibility,

particular the fact that Plaintiff has worked almost continuously from 1984 to 2012, necessitates

remand. The Court finds these arguments to be without merit.

A.     Medical Evidence in the Record

       This case contains a limited record of medical evidence. The only medical opinions of

record on Plaintiff’s work-related limitations are the opinions of the State Agency Medical

Consultants at the initial and reconsideration levels. No treating provider supplied a medical

opinion for consideration in evaluating the impact of Plaintiff’s disabilities.

       The State Agency Medical Consultant at the initial level, Dr. Shabnam Rehman, concluded

in March 2018 that Plaintiff has no severe impairments, as Dr. Rehman found Plaintiff’s diabetes



                                                   5
         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 6 of 13




to be non-severe. (Tr. 96, 103.) In July 2018, the State Agency Medical Consultant at the

reconsideration level, Dr. Nancy Armstrong, conversely found Plaintiff’s diabetes to be severe but

nonetheless concluded that he could perform the full range of medium work and was therefore not

disabled. (Tr. 117, 126.)

       The record also contains an Adult Function Report completed by Plaintiff in June 2018 that

describes his arm and hand impairments, numbness, and pain, which are worse when he uses his

extremities. (Tr. 343.) In the report, Plaintiff stated that despite his impairments, he is able to

walk three times a week, can mow the grass if he takes breaks, and shops once or twice per week.

(Tr. 343.)

       The most recent records regarding Plaintiff’s carpal tunnel syndrome are from 2019 and,

as Plaintiff points out in his brief, were not considered by either of the State Agency Medical

Consultants, whose opinions predate the records. These records reflect that Plaintiff saw an

orthopedic physician’s assistant, Benjamin Rhame, in April 2019 regarding pain, pressure, and

weakness in both hands and difficulty in grasping objects and turning objects like a door. (Tr.

771–72.) PA Rhame diagnosed Plaintiff with bilateral carpal tunnel syndrome, recommended

bilateral wrist splints, provided a prescription for pain, and recommended follow up with his

primary care provider to work on better controlling his diabetes. (Tr. 772.)

B.     The ALJ’s RFC Determination

       An RFC determination is the most an individual can still do despite his limitations. 20

C.F.R. § 404.1545(a)(1). In assessing a claimant’s RFC, the ALJ must consider all the evidence

in the record, including the limiting effects of all documented impairments, regardless of whether

those impairments are severe or non-severe. Id. at § 404.1545(a)(1)–(3). The relative weight given

to the evidence contained in the record is within the ALJ’s discretion. Chambliss v. Massanari,



                                                6
         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 7 of 13




269 F.3d 520, 523 & n.1 (5th Cir. 2001) (per curiam). To that end, the ALJ is not required to

incorporate limitations in the RFC that he did not find to be supported in the record. See Morris

v. Bowen, 864 F.2d 333, 336 (5th Cir. 1988) (per curiam). Furthermore, “RFC determinations are

inherently intertwined with matters of credibility, and the ALJ’s credibility determinations are

generally entitled to great deference.” Acosta v. Astrue, 865 F. Supp. 2d 767, 790 (W.D. Tex.

2012) (citing Newton, 209 F.3d at 459 (internal quotation omitted)).

       After reviewing Plaintiff’s medical records and considering Plaintiff’s testimony at the

hearing, the ALJ assessed Plaintiff as having the RFC to perform medium work as defined in 20

C.F.R. § 404.1567(c) and 416.967(c), including: lifting and carrying 50 pounds occasionally and

25 pounds frequently, standing/walking six hours in an eight-hour day, sitting six hours in an eight-

hour day, and frequent handling and fingering bilaterally. (Tr. 20.) “Frequent” for purposes of

Social Security disability determinations means occurring from one-third to two-thirds of the

workdays. Social Security Ruling (SSR) 83-14, 1983 WL 31254, at *2 (S.S.A. Jan. 1, 1983).

       In reaching these conclusions, the ALJ properly evaluated the two medical opinions of

record—those of the State Agency Medical Consultants—under the new rule governing RFC

determinations governing claims filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c.

The new rule states that the Commissioner is no longer required to defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion or prior administrative

medical finding. Id. at § 404.1520c(a). Instead, the Commissioner is to consider all medical

opinions and prior administrative medical findings using the same specific factors outlined in the

rule, the most important of which are supportability and consistency. Id. at § 404.1520c(b)(2).

       The ALJ found the opinion of Dr. Rehman at the initial level that Plaintiff has no severe

impairments to be not fully supported by or consistent with the entire record because medical



                                                 7
            Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 8 of 13




evidence after Dr. Rehman’s evaluation showed Plaintiff to be more limited. (Tr. 22.) The ALJ

found the opinion of Dr. Armstrong on reconsideration that Plaintiff’s diabetes was severe but did

not prevent him from performing the full capacity of medium work to be somewhat persuasive but

also not fully consistent with the evidence. (Tr. 22.) Because evidence subsequent to Dr.

Armstrong’s evaluation showed Plaintiff to have manipulative limitations, the ALJ ultimately

concluded her opinion was only somewhat persuasive. (Tr. 22.)

       The ALJ also specifically considered and discussed Plaintiff’s 2019 records related to his

recent diagnosis of carpal tunnel syndrome and accurately summarized the records as to this

condition. (Tr. 21.) PA Rhame’s records documented in April 2019 that Plaintiff had no swelling

or tenderness to palpation of the upper extremities, full range of motion to both wrists and digits

of both hands, and 5/5 grip strength. (Tr. 21, 771–72.) Additionally, PA Rhame noted that Plaintiff

was neurovascularly intact, with intact sensation, and tested negative bilaterally for Tinel’s sign (a

method of detecting irritation of the nerves). (Tr. 771–72.) Based on this evidence, the ALJ

departed from Dr. Armstrong’s opinion and limited Plaintiff to only frequent bilateral fingering

and handling as opposed to imposing no limitations in this area (as did Dr. Armstrong).

C.     The ALJ did not commit reversible error in determining Plaintiff’s RFC, and
       substantial evidence supports his determination.

       On this record, the Court finds that the ALJ properly applied Section 404.1520c in

evaluating the persuasiveness of the medical opinions of record, did not commit any other

reversible error in calculating Plaintiff’s RFC, and that substantial evidence supports his RFC

determination. The Court will therefore affirm the Commissioner’s decision finding Plaintiff not

disabled.

       Plaintiff contends that remand is appropriate because no medical expert assessed the effects

of Plaintiff’s carpal tunnel syndrome on his ability to work, and the ALJ relied solely on his own

                                                  8
         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 9 of 13




lay opinion to determine the limiting effects of this condition. Although Plaintiff does not

expressly couch his argument in these terms, he appears to be arguing that it was error for the ALJ

not to further develop the record by ordering an additional medical evaluation, in addition to

improperly relying on his own lay opinion to analyze the medical data.

       Plaintiff, as claimant, bears the burden of proving his disability by establishing physical or

mental impairment. Jones v. Bowen, 829 F.2d 524, 526 (5th Cir. 1987). “Under the applicable

regulations, if sufficient medical or other evidence is not provided by the claimant, the secretary

is required to make a decision based on the information available.” Id. (citing 20 C.F.R. §

404.1516). “Under some circumstances, however, a consultative examination is required to

develop a full and fair record.” Id. (citing 20 C.F.R. § 404.1517). Ultimately, the decision to

require an examination—at the government’s expense—is a discretionary one. Id.

       This duty to develop the facts fully and fairly related to a claimant’s application arises only

when such an evaluation is “necessary” to enable the ALJ to make the disability determination.

Brock v. Chater, 84 F.3d 726, 728 (5th Cir. 1996). “A consultative examination becomes

‘necessary’ only when the claimant presents evidence sufficient to raise a suspicion concerning

[the claimed] impairment.” Id. (citation omitted).

       The Court need not decide whether the ALJ erred by not developing the record further here.

As with any error, this Court may not reverse an ALJ’s decision based on a failure to further

develop the record unless the claimant shows that this decision caused him prejudice. Brock, 84

F.3d at 728; Ripley v. Chater, 67 F.3d 552, 557 (5th Cir. 1995). Plaintiff cannot do so because

substantial evidence supports the ALJ’s ultimate RFC determination as to Plaintiff’s upper

extremities. See Ripley, 67 F.3d at 557 (“In a situation . . . where no medical statement has been




                                                 9
        Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 10 of 13




provided, our inquiry focuses upon whether the decision of the ALJ is supported by substantial

evidence in the existing record.”).

       In this case, the ALJ considered the 2019 records related to Plaintiff’s carpal tunnel

syndrome. The ALJ concluded Plaintiff’s carpal tunnel syndrome constituted a severe impairment

and imposed some limitations on Plaintiff’s ability to engage in bilateral fingering and handling,

greater limitations than were assessed by either of the medical experts, neither of whom had the

benefit of the newer medical records. These 2019 records document conservative treatment

(splints and a nonsteroidal anti-inflammatory drug without follow-up with a specialist) for a

condition that was not assessed to limit Plaintiff’s sensation, wrist mobility, or grip strength. (See

Tr. 771–72.) Plaintiff has not directed the Court to any records demonstrating a consultative

examination was necessary to enable the ALJ to make a disability determination.

       The Court rejects Plaintiff’s argument that, just because it is theoretically possible that a

consultative examiner could find Plaintiff to be more limited in fingering and handling than the

ALJ did here, this case should be remanded. This argument focuses on the VE’s testimony that

Plaintiff’s past relevant work as a dump truck driver requires frequent handling and fingering. (Tr.

70.) The Court acknowledges that if a consultative examiner were to limit Plaintiff to only

occasional (as opposed to frequent) fingering and handling, an ALJ could conclude that Plaintiff

could not perform his past relevant work as a dump truck driver. However, this on its own does

not mean a consultative examination was required in this case, because, as was stated above, the

inquiry turns on whether there is substantial evidence to support the ALJ’s RFC.

       Here, Plaintiff’s own testimony—as noted by the ALJ in his opinion—provides substantial

evidence for the ALJ’s RFC. Plaintiff testified that he stopped driving dump trucks, not because

of pain or weakness in his extremities, but because he believed (incorrectly) that he was prohibited



                                                 10
         Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 11 of 13




by law from driving a commercial vehicle once he became insulin-dependent due to his diabetes.

(Tr. 57.) As pointed out by the Commissioner in his responsive brief, the Federal Motor Carrier

Safety Administration provides a form2 that drivers can take to their medical providers so they can

be certified to drive in interstate commerce despite having insulin-dependent diabetes. When

asked at the hearing if he could drive with his hands, despite his condition, Plaintiff responded “I

think I could pull it off, but it would be a little difficult, but I could—I think I could drive.” (Tr.

57–58.) Plaintiff clarified that he might sometimes need to drive with his knees to rest his hands

for a little while, but that he could do it. (Tr. 58.)

        Substantial evidence also supports the ALJ’s conclusion that Plaintiff’s impairment to his

right ankle was not severe. Plaintiff testified at the ALJ’s hearing that his diabetes does not cause

any impairment to his lower extremities or cause any difficulty with standing or sitting for long

periods of time, and that, despite his ankle injury, he walks every evening for approximately 30

minutes when the sun goes down and that he mows his lawn. (Tr. 57, 61–62.) This testimony is

consistent with Plaintiff’s Adult Function Report, which states that he walks three times a week,

mows grass, and shops. (Tr. 343.) The medical evidence also supports the ALJ’s determination.

Although Plaintiff did complain of ankle pain at several appointments in 2018 (Tr. 564, 596), from

October 2017 to March 2019, Plaintiff was evaluated as having normal sensation in his feet, normal

sensation in all extremities, a normal gait, and a normal foot exam. (Tr. 430, 514, 526, 737.)

        Finally, the ALJ was not required to expressly consider Plaintiff’s excellent work history

in assessing Plaintiff’s credibility or articulate his consideration of all the “other factors” listed in

the regulation as bearing on that credibility. In making a credibility determination, the ALJ must




2
 See https://www.fmcsa.dot.gov/sites/fmcsa.dot.gov/files/docs/regulations/medical/422521/itdm-
assessment-form-final.pdf (last visited May 27, 2021).
                                                   11
        Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 12 of 13




consider the objective medical evidence, as well as other factors, including: (1) the individual’s

daily activities; (2) the location, duration, frequency, and intensity of the individual’s pain or other

symptoms; (3) factors that precipitate and aggravate the symptoms; (4) the type, dosage,

effectiveness, and side effects of any medication the individual takes or has taken to alleviate pain

or other symptoms; (5) treatment, other than medication, the individual receives or has received

for relief of pain or other symptoms; (6) any measures other than treatment the individual uses or

has used to relieve pain or other symptoms; and (7) any factors concerning the individual’s

functional limitations and restrictions due to pain or other symptoms. See Social Security Ruling

(SSR) 96–7p, 1996 WL 374186, at *3 (S.S.A. July 2, 1996); Salgado v. Astrue, 271 Fed. App’x

456, 462 (5th Cir. 2008) (discussing factors). The ALJ explicitly discussed some of these factors

in his opinion in making the determination as to the extent of Plaintiff’s impairments, namely

Plaintiff’ medication history. (Tr. 21.)

       Insofar as the ALJ failed to discuss some of these factors, this was not reversible error. The

evaluation of a claimant’s subjective symptoms “is a task particularly within the province of the

ALJ who has had an opportunity to observe whether the person seems to be disabled.” Harrell v.

Bowen, 862 F.2d 471, 480 (5th Cir. 1988) (internal quotation omitted). “The ALJ is not required

to mechanically follow every guiding regulatory factor in articulating reason for denying claims

or weighing credibility.” Clary v. Barnhart, 214 Fed. App’x 479, 482 (5th Cir. 2007) (emphasis

in original).   Moreover, district courts in this Circuit have rejected imposing a bright-line

requirement on an ALJ to consider a claimant’s strong work history, as the Fifth Circuit, in contrast

to other Circuits, has not adopted such a rule. See, e.g., Wetzel v. Berryhill, No. SA-17-CV-00364-

RBF, 2018 WL 4664139, at *8 n.7 (W.D. Tex. Sept. 28, 2018) (collecting cases). See also Myers

v. Colvin, No. EP-16-CV-0033-DCG, 2016 WL 6069506, at *3 (W.D. Tex. Oct. 14, 2016). In



                                                  12
        Case 5:20-cv-00869-ESC Document 20 Filed 06/03/21 Page 13 of 13




denying benefits, the ALJ here considered the medical evidence under the governing regulations

and relied heavily on Plaintiff’s own testimony and description of his symptoms in determining

that his claimed impairments allowed him to perform work at the medium exertional level, with

certain modifications.

       In summary, because there is substantial evidence to support the ALJ’s RFC determination,

and the ALJ did not commit any reversible legal error in making his RFC determination, the

Commissioner’s decision that Plaintiff is not disabled should be affirmed.

                                         V. Conclusion

       Based on the foregoing, the Court finds that no reversible error was committed during these

proceedings and substantial evidence supports the Commissioner’s finding that Plaintiff is not

disabled. Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s decision finding that Plaintiff is not

disabled is AFFIRMED.

       IT IS SO ORDERED.

       SIGNED this 3rd day of June, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               13
